Exhibit 10.1

Wells Fargo [wellsfargo-logo.jpg]

 

 

JOINT FACTORING AGREEMENT

 

THIS JOINT FACTORING AGREEMENT (as amended, restated, extended, renewed,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”) is made this 14th day of June 2016 (the “Effective Date”) between
Naked Brand Group Inc., a Nevada corporation (“NBGI”) and Naked Inc., a Nevada
corporation (“NI” and together with NBGI being referred to in this Agreement
both individually and jointly as “Client”), having its chief executive office at
95 Madison Avenue, 10th Floor, New York, New York 10016 and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Factor”), having a place of business at 100 Park Avenue,
New York, New York 10017.

 

SCOPE OF AGREEMENT

 

This is a joint factoring agreement entered into by Factor with NBGI and NI,
which are affiliates by reason of NBGI’s ownership of all the issued and
outstanding shares of NI. In accordance with the terms of this Agreement, each
of NBGI and NI will assign and sell all of their respective Accounts (if any) to
Factor, and Factor may advance to either of them a portion of the purchase price
thereof. Each of NBGI and NI will grant to Factor a first priority lien and
security interest on all of their respective assets, and will be jointly and
severally liable for all Obligations (as hereinafter defined), regardless of
which of them sold and assigned any particular Account, which of them received
the proceeds of any advance, or which of them incurred the Obligations. All
references in this Agreement to “Client” (notwithstanding that such reference
and any related references are in the singular) shall mean NBGI and NI, jointly
and severally, individually and collectively.

 

1.Factoring of Accounts

 

1.1.       Purchase and Sale of Accounts. Client hereby agrees to assign and
sell, and does hereby assign and sell, to Factor, as absolute owner, and Factor
hereby agrees to purchase, and does hereby purchase, all of Client’s Accounts
created on and after the date of this Agreement, without any further act or
instrument. Factor’s purchase of each Account will be effective as of the date
of the creation of such Account. Notwithstanding Factor’s purchase of any
Account hereunder, Client acknowledges, confirms and agrees that Factor has no
obligation to perform, in any respect, any contracts of Client relating to any
such purchased Account.

 

1.2.       Written Credit Approval. Client shall submit to Factor the principal
terms of each order from a customer of Client (each, a “Customer”) for credit
approval prior to shipment of the goods or rendition of the services so ordered.
Factor may, in its sole discretion, approve all or a portion of such Customers’
orders, either by establishing a credit line limited to a specific amount for a
specific customer, or by approving all or a portion of a Customer order
submitted by Client. Each Account arising from a Customer order that is the
subject of a credit approval is referred to herein as a “Factor-Risk Account.”
No credit approval shall be effective unless it is confirmed in a visible
communication in characters by handwriting, or type and delivered physically, by
facsimile, by email or other electronic communication acceptable to Factor
(each, a “Writing” and, as the context may require “Written”) and unless the
goods are shipped or the services are rendered within the time specified in the
Written credit approval or, if no time is specified, within thirty (30) days
after the date that the Written credit approval is given. No Written credit
approval or terms of sale may be changed without Factor’s prior Written
approval. If Client desires to make any changes in the amount, terms, shipping
date or delivery date for any shipment of goods or rendition of services with
respect to any Customer order previously submitted to Factor, Client shall
submit to Factor a Written request to change such terms and, if such request
pertains to a Factor-Risk Account, Factor shall promptly advise Client of
Factor’s decision to either maintain the credit approval or withdraw the credit
approval with respect to such Factor-Risk Account. Factor may withdraw its
credit approval or withdraw or adjust a credit line at any time before delivery
of the goods or rendition of the services giving rise to a Factor-Risk Account.
After the Customer has accepted delivery of the goods or the services giving
rise to a Factor-Risk Account have been rendered, Factor shall have the risk of
loss thereon resulting solely and exclusively from the financial inability of
the applicable Customer to pay the Account in full when due (the “Credit Risk”),
but not the risk of non-payment of such Account for any other reason, and only
to the extent of the dollar amount specified in Factor’s Written credit approval
thereof. Factor’s Credit Risk on an Account shall not include a Customer’s
inability to pay an Account at its longest maturity as a result of war, acts of
God, civil strife, currency restrictions or foreign political impediments.
Factor shall not have the Credit Risk or the risk of non-payment for any other
reason on Accounts arising from Client’s Customer’s orders not approved in
Writing by Factor (“Client-Risk Accounts”). All Accounts arising from Client’s
sales of sample goods to Customers shall automatically be deemed to be
Client-Risk Accounts. Factor shall purchase all Client-Risk Accounts from
Client, and Client shall sell and assign all such Client-Risk Accounts to
Factor, with full recourse to Client in the event of nonpayment thereof for any
reason whatsoever. Factor shall not be liable to Client or any other Person (as
defined in Section 10.3 below) or in any manner for declining, withholding or
withdrawing any credit approval with respect to any Customer or any Customer’s
order. If Factor declines, withholds or withdraws a credit approval and provides
Client with any information regarding the Customer for which credit approval was
sought by Client, Client agrees to hold such information as confidential, and
Client agrees not to disclose such information to the Customer or any other
Person.

 



   

 

 

1.3.       Written Schedules. Daily, Client shall execute and deliver to Factor
Written schedules of all Accounts sold or assigned to Factor hereunder in a form
satisfactory to Factor, together with copies of Customer’s invoices (or the
equivalent thereof if Client delivers invoices to Customers electronically)
within ten (10) days of the invoice date for each applicable Account and, upon
Factor’s request from time to time, Client shall obtain, preserve and provide to
Factor conclusive evidence of shipment and delivery for all goods sold or
services rendered and all other information or documents as Factor may require
from time to time. Client’s failure to execute and deliver any such schedule of
Accounts shall not affect the assignment of Accounts hereunder.

 

1.4.       Invoicing and Remittances. All invoices evidencing Accounts assigned
and sold to Factor hereunder shall prominently indicate that the Account
evidenced by such invoice has been assigned to, is owned by and is payable
directly and only to Factor at lockbox accounts designated by Factor from time
to time, which lockbox account as of the date hereof is:

 

Wells Fargo Bank, National Association

P.O. Box 842683

Boston , MA 02284-2683

 

Client agrees to take all necessary actions to ensure that all Customers direct
payment and deliver remittance information as directed by Factor. All checks,
remittances and other proceeds of Accounts shall be property of the Factor. If
any checks, remittances or other items of payment or other proceeds of
Collateral are received by Client, including without limitation all cash sales
and the proceeds of any sales made through the Client’s website (or otherwise
through e-commerce sites or the internet), Client shall hold the same in trust
for the benefit of Factor and will immediately (and in any event when the funds
so paid to and held by Client exceed $20,000) deliver to Factor all such checks,
remittances and other items of payment in the same form as received by Client,
properly endorsed. All payments made by a Customer shall be applied first to
Factor-Risk Accounts owing by such Customer, if any, and thereafter to any
Client-Risk Accounts owing by such Customer regardless of any instructions to
the contrary received from such Customer.

 

1.5.       Termination of Credit Risk. Factor’s Credit Risk on any Factor-Risk
Account shall immediately terminate without any further action or notice if: (a)
Client fails to timely deliver to Factor an assignment schedule for such
Account, together with copies of the assigned invoices (or equivalent thereof if
Client delivered such invoice to its Customer electronically) and such other
information or documentation as requested by Factor in accordance with Section
1.3 of this Agreement; (b) the Customer obligated on such Factor-Risk Account
asserts any reason (regardless of merit) for nonpayment of an Account, other
than solely resulting from the financial inability of such Customer to pay such
Account when due, including any alleged offset, defense or counterclaim (in any
case, a “Dispute”); (c) any representation or warranty made by Client hereunder
with respect to such Factor-Risk Account is untrue, incorrect or misleading in
any respect at any time; (d) any covenant or agreement made by Client hereunder
with respect to such Factor-Risk Account is breached; or (e) this Agreement is
terminated by Client.

 

1.6.       Chargebacks. Upon the termination of Factor’s Credit Risk on any
Factor-Risk Account or upon the assertion of a Dispute by a Customer (regardless
of merit and whether real or alleged) with respect to any Factor-Risk Account,
even if Factor has already remitted payment of the Purchase Price (as defined in
Section 2.1(a) below) to Client, Factor shall have, in addition to all other
rights under this Agreement, the right to chargeback to Client immediately the
full amount of such Account together with interest at the Contract Rate set
forth on the Fee Schedule annexed hereto, retroactively to the date of purchase
of such Account, but such chargeback shall not be deemed to be a reassignment
thereof, and Factor shall retain a security interest in such Account and in the
goods represented thereby. Without limiting the foregoing, Factor may charge all
Client-Risk Accounts back to Client’s account at any time, and Factor may charge
to Client’s account all payments received by Factor for Client-Risk Accounts if
Factor is required or may be required to return or otherwise disgorge those
payments for any reason.

 



 2 

 

 

1.7.       Communications with Customers. Client irrevocably authorizes Factor
to communicate, in the name of Factor or in the name of a nominee of Factor,
with Client’s Customers regarding Accounts owing by such Customers.

 

2.Purchase Price; Advances; Security Interest

 

2.1.       Calculation and Payment of Purchase Price.

 

(a)       The purchase price (“Purchase Price”) of an Account sold and assigned
hereunder shall be the gross amount of the invoice evidencing the Account, less
returns, discounts (which may be calculated on the shortest or longest terms, at
Factor’s option), credits, allowances, anticipation reductions taken by or
granted to the Customer and all advances to the Customer of any nature, and less
the amount of Factor’s commission as provided in Section 3.1 of this Agreement.
Such Purchase Price shall be credited to Client’s account maintained with Factor
on the Payable Date (as defined in Section 2.1(b) below). Factor may, in its
sole discretion, withhold on the Payable Date any reserves (in addition to all
other reserves) as Factor deems necessary as security for the payment and
performance of any of the Obligations (as defined in Section 2.3(b) below).

 

(b)       For the purposes of this Agreement, “Payable Date” shall mean (a) for
each Factor-Risk Account, the number of Collection Days, as set forth on the Fee
Schedule annexed hereto, following the day, which day shall be a day other than
a Saturday, Sunday or other day on which factors or commercial banks in New York
are authorized or required by law to close (a “Business Day”) on which payment
of such Account is posted to Client’s account by Factor; provided, that, if any
Factor-Risk Account to which there exists no Dispute shall not be paid when due
and a petition for relief from creditors has been filed by or against the
Customer obligated thereon under any provision of Title 11 of the United States
Code (as amended or modified) or similar insolvency or bankruptcy law, the
Payable Date for such Factor-Risk Account shall be the first Business Day of the
month following the date of filing of such petition upon (i) receipt by Factor
of such Customer’s Written acknowledgement, in a form satisfactory to Factor,
that no Dispute exists with respect to the Factor-Risk Account; or (ii) in the
absence of such Written acknowledgment, the Customer files its Schedules of
Assets and Liabilities with the court having jurisdiction over the Customer’s
bankruptcy case and confirms that there is no Dispute with respect to such
Factor-Risk Account; and (b) for each Client-Risk Account, the number of
Collection Days, as set forth on the Fee Schedule annexed hereto, following the
Business Day on which payment of such Account is posted to Client’s account by
Factor.

 

2.2.       Advances.

 

(a)       At Client’s request, but in Factor’s sole discretion, Factor may make
loans and advances to Client, including the payment by Factor to Client of all
or a portion of the Purchase Price of an Account prior to the Payable Date
therefor (each such loan or advance, an “Advance”), subject to the Borrowing
Base (as defined in Section 2.2(b) below), including Advances in an aggregate
outstanding amount in excess of the Borrowing Base (such excess amount
hereinafter referred to as an “Over-Formula Amount”). All Obligations hereunder,
including all Advances and Over-Formula Amounts, are payable on demand and may
be charged by Factor to Client’s account at any time.

 

(b)       For the purposes of this Agreement, “Borrowing Base” shall mean an
amount equal to the lesser of:

 

(i)Six Million Dollars ($6,000,000), or

 

 

 3 

 



 

(ii)the sum of:

 

(A)up to eighty (80%) percent of Factor-Risk Accounts deemed eligible by Factor
in its sole discretion; plus

 

(B)the lesser of (1) up to fifty (50%) percent of the value, calculated at the
lower of cost or market, of finished goods, warehoused inventory deemed eligible
by Factor, in its sole discretion, for borrowing purposes (of which one
requirement will be that such inventory is held in a warehouse which has entered
into a written lien waiver agreement with Factor acceptable to Factor in its
sole discretion); or (2) $500,000; plus

 

(C)the lesser of (1) up to 75% of the market value of marketable securities held
in a blocked securities account with Wells Fargo Securities and subject to an
account control agreement in favor of Factor, which is acceptable to Factor in
its sole discretion; provided, however, that at any time when the market value
of the securities held in such blocked account is below $1,067,000, then the
value of such securities for purposes of this subsection 2.2(b)(ii)(C)(1) shall
be deemed to be zero (0) , or (2) $200,000; less

 

(D)any reserves which Factor may establish from time to time in its sole
discretion.

 

2.3.       Security Interest.

 

(a)       As security for the Obligations, Client hereby grants to Factor, for
itself and its affiliates, a continuing security interest in all of the
Collateral (as defined in Section 2.3(c) below).

 

(b)       For the purposes of this Agreement, “Obligations” shall mean all
Advances, debts, liabilities, obligations, guaranties, covenants, duties and
indebtedness of every nature at any time owing by Client to Factor or Factor’s
affiliates, whether evidenced by or arising under this Agreement or any note or
other instrument or document, whether arising by law or otherwise, whether
arising from an extension of credit, loan, guaranty, indemnification or
otherwise, whether direct or indirect (including all indebtedness owing by
Client for goods and services purchased by Client from any entity whose Accounts
are factored or financed by Factor, and all debts, liabilities and obligations
acquired as a result of any purchase of, assignment of, participation in or
other acquisition of Client’s debts, liabilities or obligations owing to other
entities), absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, now existing or hereafter arising (whether
before or after the filing of any petition in bankruptcy by or against Client or
the commencement of any other insolvency proceedings with respect to Client)
including all interest, charges, expenses, fees, attorney’s fees, consultant’s
fees, expert witness fees, field examination fees, loan fees, termination fees,
minimum interest charges and any other sums chargeable to Client or incurred by
Factor under or in connection with this Agreement, the Other Agreements or the
transactions contemplated hereby or thereby.

 

(c)       For the purposes of this Agreement, “Collateral” shall mean all
assets, properties and rights of Client, wherever located, whether now owned or
hereafter acquired or arising, and all Proceeds and products thereof, including,
without limitation, all of Client’s Accounts, Chattel Paper (including
Electronic Chattel Paper), Commercial Tort Claims, Deposit Accounts, Documents,
General Intangibles, Goods (including Inventory (including all merchandise and
other Goods, and all additions, substitutions and replacements thereof, together
with all Goods and materials used or usable in manufacturing, processing,
packaging or shipping such Inventory) and Equipment), Instruments, Investment
Property, Letter-of-Credit Rights, Returned Goods (as defined in Section 5.6
below), and Supporting Obligations; all reserves, matured funds, credit balances
and other property of Client in Factor’s possession; all rights of stoppage in
transit, replevin, repossession, reclamation and all other rights and remedies
of an unpaid vendor; all of Client’s Records; and all insurance policies and
proceeds and rights relating thereto.

 



 4 

 

 

3.Commissions and Interest

 

3.1.       Factoring Commission.

 

(a)       For Factor’s services hereunder, Client shall pay to Factor a
commission equal to the Factoring Commission Percentage set forth on the Fee
Schedule annexed thereto multiplied by the gross invoice amount of each Account
purchased hereunder, which commission shall be due and payable as of the date of
each such Account’s creation and shall be chargeable to Client’s account by
Factor on such date of creation as an Advance. In no event shall the factoring
commission charged by Factor for any single invoice be less than the Minimum Per
Invoice Factoring Commission set forth on the Fee Schedule annexed hereto.

 

(b)       Notwithstanding anything to the contrary set forth herein, Factor may
from time to time impose surcharges upon the commissions set forth in Section
3.1(a) of this Agreement with respect to invoices owing by certain customers
(“Surcharge Customers”). Factor’s schedule of Surcharge Customers and the
corresponding surcharges are set forth in Client’s internet accessible account
information or, at Factor’s option, shall be delivered to Client in compliance
with Section 10.11 of this Agreement. Factor may make, in its sole discretion,
and Client hereby agrees to, changes to Factor’s schedule of Surcharge Customers
and the corresponding surcharges from time to time, each such change to be
effective upon notation in Client’s internet accessible account information or
notification in compliance with Section 10.11 of this Agreement.

 

3.2.       Extended Terms. The Factoring Commission Percentage specified in
Section 3.1(a) hereof is based upon maximum selling terms of sixty (60) days,
and no more extended selling terms or additional dating shall be granted by
Client to any Customer without Factor’s prior written approval. If such approval
is given by Factor, the Factoring Commission Percentage set forth in the Fee
Schedule annexed hereto with respect to the Accounts covered thereby shall be
increased by an additional one-quarter of one percent (1/4%) for each additional
thirty (30) days or portion thereof of extended selling terms or additional
dating.

 

3.3.       Minimum Commissions. The minimum aggregate factoring commissions
payable to Factor under this Agreement shall be an amount equal to the Minimum
Contract Year Commission set forth on the Fee Schedule annexed hereto, which, to
the extent of any deficiency (after giving effect to commissions actually paid
to Factor under Section 3.1(a) during the applicable Contract Year), shall be
chargeable to Client’s account with Factor on the earlier to occur of the
effective date of termination of this Agreement or the first Business Day of the
month immediately following the applicable Contract Year. For purposes of this
Agreement, “Contract Year” shall mean the period commencing on the Effective
Date and ending on the date which is twelve (12) months thereafter, and each
consecutive twelve (12) month period thereafter. For the purposes of clarity,
Factor and Client agree that surcharges paid by Client under Section 3.1(b)
shall not be added to commissions paid to Factor for the purposes of satisfying
the Minimum Contract Year Commission.

 

3.4.       Calculation and Payment of Interest.

 

(a)       All Obligations hereunder shall bear interest at the Contract Rate set
forth on the Fee Schedule annexed hereto; except, that, (i) at any time that an
Over-Formula Amount exists, all Obligations hereunder shall bear interest at the
Over-Formula Rate set forth on the Fee Schedule annexed hereto, and (ii) from
the occurrence of an Event of Default (as defined in Section 8.2 below), and at
all times during its continuance, all Obligations hereunder shall bear interest
at the Default Rate set forth on the Fee Schedule annexed hereto. Interest
hereunder is payable daily and shall be charged to Client’s account daily as an
Advance. All interest due and payable hereunder by Client shall be calculated on
the basis of a 360 day year, for actual days elapsed. The Contract Rate shall be
increased or decreased, as the case may be, as the LIBOR Rate is increased or
decreased and to the extent thereof; each such change to be effective as of the
Business Day on which the related change in such LIBOR Rate occurs. In no event
shall the Contract Rate be less than the Minimum Contract Rate as set forth on
the Fee Schedule annexed hereto, nor shall the Contract Rate be in excess of the
maximum interest rate permitted under the laws of the State of New York;
provided, however, that, if Factor receives payment of interest in excess of
such highest lawful rate, Client agrees that Client’s sole remedy is to seek
repayment of such excess, and Client irrevocably waives any and all other rights
and remedies which may be available to Client under law or in equity.

 



 5 

 

 

(b)       If Client purchases goods or services from another factored client of
Factor, and Client fails to timely make payment to Factor of the invoices in
connection with such purchases, Factor may charge to Client’s account as an
Advance a late interest charge, at Factor’s then late interest rate, with
respect to such past due invoices.

 

3.5.       [Reserved].

 

3.6.       Monthly Account Current.

 

(a)       Factor will post to Client’s internet accessible account information
maintained by Factor and to which Client has been granted access, a monthly
account current as of the end of each month. Unless Factor receives a Written
objection to any monthly account current within thirty (30) days after such
account current is posted by Factor, as the case may be, such account current
shall be deemed accepted by Client and shall become conclusive and binding upon
Client.

 

(b)       Client acknowledges, confirms and agrees that Client may not rely on
any designation of an Account as a Factor-Risk Account appearing in Client’s
internet accessible account information maintained by Factor or in any account
current issued by Factor and that the designation of an Account as a Factor-Risk
Account shall only be conclusively evidenced by the Written credit approval for
such Account issued by Factor.

 

4.Representations and Warranties. Client hereby represents and warrants to
Factor that, at all times:

 

4.1.       Organization. Client is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

4.2.       Qualification to do Business. Client is duly qualified to do business
and is in good standing in each jurisdiction where its ownership of property or
the conduct of its business requires such qualification.

 

4.3.       Compliance with Laws. Client operates its business in material
compliance with all applicable local, state and federal laws.

 

4.4.       Power and Authority. Client has all power and authority under the
laws of Client’s jurisdiction of organization and its articles of organization
to conduct Client’s business and to enter into, execute and deliver this
Agreement and the Other Agreements (as defined in Section 6.1 below) and to
perform its Obligations hereunder and thereunder, and has taken all necessary
action to authorize the execution and delivery of this Agreement and the Other
Agreements and the performance of its Obligations hereunder and thereunder.

 

4.5.       Solvency. Client is solvent, able to pay its debts as they mature,
has capital sufficient to carry on its business and all businesses in which it
is about to engage and the fair saleable value of its assets (calculated on a
going concern basis) is in excess of the amount of its liabilities.

 

4.6.       Collateral. Client has good title to the Collateral, free and clear
of any liens, claims or encumbrances, except in favor of Factor.

 

4.7.       Accounts. Each Account (a) evidences an absolute, bona fide sale and
delivery of goods or rendition of services in Client’s ordinary course of
business and such goods or services have been accepted by the Customer obligated
thereon; (b) is genuine, valid and enforceable against the Customer obligated
thereon in the full amount set forth on the invoice evidencing such Account,
without offset, defense, counterclaim, deduction, recoupment or contra account;
(c) is not subject to Dispute (real or alleged); (d) is owing by a Customer
located in the United States, Puerto Rico or Canada and is payable in United
States dollars; (e) is owing by a Customer that is not an affiliate of Client;
(f) does not represent goods delivered upon “bill and hold”, “consignment”,
“guaranteed sale”, “sale or return”, “payment on reorder” or similar terms; (g)
is legally saleable and assignable by Client to Factor; (h) and the invoice
evidencing such Account and all documents delivered to Factor in connection
therewith are genuine and valid; (i) arises from the sale of Inventory owned by
Client which is not subject to any consignment arrangement, encumbrance,
security interest or lien other than in favor of Factor; and (j) shall not be
altered or in any way modified without the prior Written consent of Factor.

 



 6 

 

 

4.8.       Certification of Officers. All information submitted by Client to
Factor in response to the Certification of Officers executed by Client in favor
of Factor, is true, correct and complete.

 

4.9.       Financial Information. All financial information delivered by Client
to Factor from time to time regarding Client’s financial condition accurately
reflects such financial condition as of the date of such information, and there
has been no material adverse change in Client’s financial condition since the
date of the financial statements most recently delivered by Client to Factor.

 

4.10.        Foreign Assets Control Regulations. Neither the request for any
Advance, the use of the proceeds of any Advance, nor the use of the proceeds of
any Purchase Price will violate the Trading With the Enemy Act (50 USC § 1 et
seq., as amended) or any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto.

 

5.Covenants.

 

5.1.       Negative Covenants. Client shall not:

 

(a)       Without giving Factor at least thirty (30) days prior written notice:

 

(i)change Client’s legal name;

 

(ii)change Client’s organizational identification number (or acquire an
organizational number if Client does not have one as of the Effective Date);

 

(iii)change Client’s type of organization;

 

(iv)change Client’s jurisdiction of organization; or

 

(v)change Client’s chief executive office, mailing address or any location of
Collateral.

 

(b)       At any time:

 

(i)be a party to a merger or consolidation or acquire all or substantially all
of the assets of any Person;

 

(ii)grant or permit to exist any lien, security interest or other encumbrance ,
or otherwise transfer any other interest in any of the Collateral (other than
the sale of Inventory in the ordinary course of Client’s business) to any Person
other than Factor without Factor’s prior written consent;

 

(iii)use the proceeds of Advances for any purpose other than in Client’s
ordinary course of business for working capital purposes;

 

(iv)conduct business with any affiliate of Client, except as fully disclosed to
Factor and conducted in Client’s ordinary course of business upon fair and
reasonable terms no less favorable to Client than Client would obtain in a
comparable arms’ length transaction with an unaffiliated Person;

 



 7 

 

 

(v)declare, make or pay any cash dividend or distribution on, redeem, retire or
otherwise acquire, directly or indirectly, any equity interest of Client;

 

(vi)make loans or advances to any Person; ; or

 

(vii)engage in any business, other than its business as conducted on the
Effective Date and any activities incidental thereto.

 

5.2.       Records. Client shall maintain Records concerning the Accounts and
other Collateral as Factor may require and to reflect Factor’s ownership of the
Accounts. Factor may at all times have access to and inspect, audit and make
abstracts from all of Client’s Records at Client’s expense.

 

5.3.       Financial Information. Client shall cause to be prepared and shall
deliver to Factor, in each case certified by Client’s President or Chief
Financial Officer and in form and content satisfactory to Factor:

 

(a)       Within twenty (20) days after the end of each month, Client’s accounts
payable aging, a report detailing Client’s Inventory and a copy of all Client’s
bank account statements for such month; provided, however, that Client shall in
any event provide Factor with a copy of its then current bank account statements
within three (3) business days after Factor’s request at any time;

 

(b)       Within thirty (30) days after the end of each month, Client’s
internally prepared financial statements for such month;

 

(c)       Within forty-five (45) days after the end of each fiscal quarter,
Client’s internally prepared financial statements for such quarter as filed with
Client’s Form 10-Q, together with a Compliance Certificate, substantially in the
form annexed hereto as Exhibit A, completed and certified as correct by the
President or Chief Financial Officer of the Client;

 

(d)       Within ninety (90) days after the end of each fiscal year, Client’s
annual financial statements audited by a certified public accounting firm
retained by Client and acceptable to Factor in its sole discretion (the
“Accountants”), as filed with Client’s Form 10-K;

 

(e)       Within sixty (60) days of the end of each calendar year, the personal
financial statement of each guarantor of Client’s Obligations to Factor, in form
and substance acceptable to Factor in its sole discretion;

 

(f)       Within five (5) business days after Factor’s request at any time, and
in any event without Factor’s request within five (5) business days each time
Client’s cash account balance falls below $1,000,000, Client’s financial
projections for the following twelve (12) month period, prepared on a monthly
basis; and

 

(g)       Promptly, upon Factor’s request from time to time, such other
financial information as Factor may request.

 

5.4.       Access. Upon Factor’s request, in Factor’s sole discretion, from time
to time, Client shall grant or cause to be granted in favor of Factor and
Factor’s representatives or agents, immediate access to all locations owned,
leased or otherwise occupied by Client or any of the Collateral for the purposes
of conducting liens, appraisals or field examinations of Client, Client’s
operations and the Collateral.

 

5.5.       Disputes. Client shall immediately notify Factor in each instance of
the return, rejection, loss of or damage to goods, the sale of which is
evidenced by any Account, of any request by a Customer for extension of time to
pay or request for credit or adjustment to any Account, or of any other Dispute.
If any Dispute is not promptly settled by Client, Factor may, if Factor so
elects in Factor’s sole discretion, settle, compromise, adjust or otherwise
enforce or dispose of by litigation or otherwise, any such Dispute at Client’s
expense, and upon such terms and conditions as Factor in its sole discretion
shall deem proper, but Factor shall have no obligation to do so. Client shall
promptly advise Factor if Client settles any Dispute or grants any allowances,
credits or adjustments to Customers, or accepts any return of goods.

 



 8 

 

 

5.6.       Returned Goods. If any Inventory shall be returned or rejected by a
Customer, or reclaimed, repossessed or recovered from a Customer by Client
(“Returned Goods”), such Returned Goods shall be held by Client in trust for the
benefit of Factor, shall be segregated and identified by Client as property held
in trust for benefit of Factor, and upon Factor’s Written direction Client
shall, at Client’s expense, deliver such Returned Goods to Factor at such place
or places as Factor may designate. Provided that Client provides Factor with
timely notice of the Returned Goods in accordance with Section 5.5 of this
Agreement, Client may restock and resell all Returned Goods until such time as
Factor issues such Written direction to Client.

 

5.7.       Credit Memoranda and Changes in Selling Terms. Client shall promptly
deliver to Factor copies of all credit memoranda and changes in selling terms to
be issued to any Customer. The issuance of any such credit memorandum or changes
in selling terms shall be subject to the terms and conditions of this Agreement.
Factor may charge to Client’s account a Credit Memoranda Fee and a Change of
Terms Fee in the respective amounts set forth on the Fee Schedule annexed hereto
with respect to each credit memoranda or change of selling terms issued with
respect to any invoice evidencing an Account.

 

5.8.       Perfection. Client shall take all actions requested by Factor from
time to time to cause the attachment, perfection and first priority of, and
Factor’s ability to enforce, Factor’s security interest in any and all of the
Collateral, subject to any lien or security interest in the Collateral in favor
of any Person other than Factor to which Factor has agreed in Writing. Client
irrevocably and unconditionally authorizes Factor (or Factor’s agent) to
complete and file, and Client ratifies such filing, at any time and from time to
time such financing statements with respect to the Collateral naming Factor as
the secured party and Client as debtor, as Factor may require, together with all
amendments and continuations with respect thereto.

 

5.9.       Further Assurances and Cooperation. Upon Factor’s request, Client
shall, at Client’s expense, duly execute and deliver, or shall cause to be duly
executed and delivered, to Factor such further instruments and do and cause to
be done such further acts as may be necessary or proper in the opinion of Factor
to effectuate the provisions and purposes of this Agreement. Without limiting
the foregoing, Client acknowledges, confirms and agrees that, upon Factor’s
request from time to time, Client shall cooperate and assist Factor, at Client’s
expense, in connection with any effort by Factor (a) to collect any Account or
enforce any of Factor’s rights and remedies against third parties obligated on
any Account or any other Collateral; and (b) to defend any claim or action
commenced by any third party against Factor in connection with Factor’s actions
or the transactions hereunder.

 

5.10.       Insurance.

 

(a)       At Client’s expense, Client shall maintain insurance respecting its
assets wherever located, covering loss or damage by fire, theft, explosion, and
all other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Client also shall maintain business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation. All such
policies of insurance shall be in such amounts and with such insurance companies
as are reasonably satisfactory to Factor. Client shall deliver copies of all
such policies to Factor with an endorsement naming Factor as the sole loss payee
(under a satisfactory lender’s loss payable endorsement) or additional insured,
as appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Factor in the event of cancellation of the policy for any reason whatsoever.

 

(b)       Client shall give Factor prompt notice of any loss exceeding $25,000
covered by such insurance. So long as no Event of Default has occurred and is
continuing, Client shall have the exclusive right to adjust any losses payable
under any such insurance policies which are less than $25,000. Following the
occurrence and during the continuation of an Event of Default, or in the case of
any losses payable under such insurance exceeding $25,000, Factor shall have the
exclusive right to adjust any losses payable under any such insurance policies,
without any liability to Client whatsoever in respect of such adjustments.

 



 9 

 

 

5.11.       Notice of Event of Default. Promptly, but in any event within 5 days
after Client has knowledge of any event or condition that constitutes an Event
of Default, Client shall give Factor notice of such event or condition and a
statement of the curative action that Client proposes to take with respect
thereto.

 

6.Fees and Expenses

 

6.1.       Costs, Fees and Expenses. Client shall pay to Factor all costs, fees
and expenses incurred by Factor in connection with: (a) the preparation,
execution, delivery, administration and enforcement of this Agreement and any
agreement, guaranty, mortgage, note, instrument or document executed or
delivered pursuant hereto or in connection herewith (collectively, the “Other
Agreements”), including attorneys’ costs, fees and expenses; (b) any waiver,
amendment, supplement, consent or modification hereof or with respect to any of
the Other Agreements; and (c) the filing or perfecting of any security interest
in any Collateral. Client shall also reimburse Factor for all costs, fees and
expenses incurred by Factor (including attorneys’ costs, fees and expenses and
the costs, fees and expenses of other professionals that may be retained by
Factor) in connection with: (i) obtaining or enforcing payment of any
Obligation; (ii) the prosecution or defense of any action or proceeding
concerning any matter arising out of or connected with this Agreement, any Other
Agreement, or any of the Collateral, including effecting collection of Accounts
whether by settlement, adjustment, litigation or otherwise, and realization upon
Returned Goods, (iii) defending all actions or proceedings brought by Client or
any other Person against Factor in connection with this Agreement, any of the
Other Agreements or the Collateral, including all actions and proceedings
against Factor seeking the disgorgement or recovery of any payment made by a
Customer with respect a Client-Risk Account, whether on the basis of preference
or otherwise; (iv) obtaining performance of the Obligations under this Agreement
or any Other Agreement, including the enforcement or defense of Factor’s
absolute ownership of Accounts, and all security interests in and liens upon the
Collateral in favor of Factor; (v) any action or effort to inspect, examine,
verify, protect, collect, sell, liquidate or otherwise dispose of any
Collateral, including all Field Examination Fees as set forth on the Fee
Schedule annexed hereto; and (vi) the employment of services of one or more
individuals to perform financial audits or quality of earnings analyses of
Client, to establish electronic collateral reporting systems, to appraise or
re-appraise the Collateral, or any portion thereof, or to assess Client’s
business valuation. Notwithstanding the foregoing, and provided that (1) no
Event of Default (as hereinafter defined) has occurred and is continuing, (2)
Advances to Client do not exceed the Borrowing Base, and (3) neither Client nor
Factor has initiated the liquidation or sale of all or any portion of Client’s
business, all or any portion of the Collateral, or any asset pledged to Factor
to secure the Obligations or any guaranty thereof (in each such case, with or
without the occurrence of an Event of Default), then as of the Effective Date
and thereafter, Client will not be charged in excess of (A) $5,000 per Contract
Year for Field Examination Fees or (B) $10,000 per Contract Year for attorneys’
fees and expenses incurred by Wells Fargo for regular amendments or
modifications to this Agreement or the Other Agreements. The foregoing
limitations shall not apply to any fees and expenses related to the preparation,
execution and delivery of this Agreement and the Other Agreements. In addition
to the foregoing, Factor shall charge Client’s account for Factor’s standard and
customary fees relating to telecopying, bank services, wire transfers, special
or additional reports, remittance expenses (including incoming wire charges,
currency conversion fees and stop payment fees), Factor’s fees for handling
collections on Client-Risk Accounts which Client has requested Factor to process
and other services at such rates as shall be charged by Factor to its clients
from time to time. All such costs, fees and expenses together with all filing,
recording and search fees and taxes payable by Client to Factor shall be payable
on demand, may be charged by Factor to Client’s account as an Advance, shall
constitute Obligations hereunder and shall be secured by the Collateral.

 

7.Indemnities

 

7.1.       Indemnification. Client hereby indemnifies and holds Factor and its
affiliates, and their respective shareholders, directors, officers, employees,
attorneys and agents (each, an “Indemnified Person”), harmless from and against
any and all suits, actions, proceedings, claims, damages, losses, liabilities
and expenses of every kind and nature (including attorneys’ costs, fees and
expenses) which may be instituted or asserted against or incurred by any such
Indemnified Person with respect to the execution, delivery, enforcement,
performance or administration of, or in any other way arising out of or relating
to, this Agreement or any Other Agreement, and any actions or inactions with
respect to any of the foregoing, except to the extent that any such indemnified
liability is determined pursuant to a final, non-appealable order issued by a
court of competent jurisdiction to have resulted solely from such Indemnified
Person’s gross negligence or willful misconduct. No Indemnified Person shall be
responsible or liable to Client or to any other party for indirect, punitive,
special, exemplary or consequential damages which may be alleged as a result of
any advance or other financial accommodation having been extended, denied,
delayed, conditioned, suspended or terminated under this Agreement or any Other
Agreement or as a result of any other event or transaction contemplated
hereunder or thereunder.

 



 10 

 

 

7.2.       Taxes. If any tax or fee by any governmental authority (other than
income and franchise taxes owing by Factor) is or may be imposed on or as a
result of any transaction between Client and Factor, or in respect to sales or
the goods affected by such sales, which Factor is or may be required to withhold
or pay, Client acknowledges sole responsibility for such fee or tax and agrees
to indemnify and hold Factor harmless in respect of such taxes. Client will pay
to Factor, upon Factor’s demand, the amount of any such taxes, which shall be
charged to Client’s account by Factor as an Advance.

 

8.Termination and Default

 

8.1.       Term. This Agreement shall be effective commencing on the Effective
Date and shall remain in full force and effect until the third anniversary of
the Effective Date (the “Initial Term”). This Agreement shall automatically
renew and remain in full force and effect from year to year thereafter (each a
“Renewal Term” and together with the Initial Term, referred to in this Agreement
as the “Term”) unless and until Factor has received from Client notice of
termination of this Agreement in Writing by registered or certified mail, return
receipt requested no later than sixty (60) days prior to any annual anniversary
date of such Effective Date. Factor shall have the right to terminate this
Agreement at any time by giving Client thirty (30) days prior Written notice.
All Obligations hereunder shall become immediately due and payable on the
effective date of termination of this Agreement.

 

8.2.       Events of Default. Notwithstanding the foregoing, Factor may
terminate this Agreement without notice and all Obligations hereunder shall,
unless and to the extent that Factor otherwise elects, become immediately due
and payable without notice or demand upon the occurrence of any one or more of
the following events (each an “Event of Default”): (a) Client shall fail to pay
any of the Obligations when due; (b) Client shall fail to promptly remit to
Factor, in kind, any payment received by Client for any Account; (c) any
statement, representation or warranty made by Client or any other individual or
entity who has guaranteed any of the Obligations (a “Guarantor”; and together
with the Client, collectively, the “Obligors” and each, individually, an
“Obligor”) orally or in Writing under or in connection with this Agreement or
any Other Agreement to which such Obligor is a party, or in connection with the
transactions contemplated hereby or thereby, shall be untrue, incorrect or
misleading when made or during the period covered thereby; (d) any Obligor
commits any breach or default in the performance of any covenant or other
agreement in this Agreement or any Other Agreement to which such Obligor is a
party; (e) any Obligor suspends or ceases operation of all or a material portion
or line of such Obligor’s business; (f) any breach or default of an Obligor
occurs under any document, instrument or agreement to which it is a party or by
which such Obligor or any of its properties are bound, relating to indebtedness
in excess of $25,000, if the maturity of or any payment with respect to such
indebtedness may be accelerated or demanded due to such breach or default; (g)
there shall be issued or filed against any Obligor any attachment, injunction,
order, writ, or judgment affecting the Client or the Collateral that is not
vacated, stayed, bonded, satisfied or otherwise removed within thirty (30) days
after such issuance or filing; (h) an Obligor is enjoined, restrained or in any
way prevented by any governmental authority from conducting any material part of
its business; (i) an Obligor suffers the loss, revocation or termination of any
material license, permit, lease or agreement necessary to run its business; (j)
any material portion of Collateral or other property of an Obligor is taken or
impaired through condemnation; (k) an Obligor or any of its senior management is
or at any time has been criminally indicted or convicted for a felony offense
under any state or federal law; (l) the results of any background investigation
or report conducted by Factor with respect to any of Client’s senior management
or financial personnel fails to be satisfactory to Factor, in Factor’s sole
discretion; (m) any Obligor becomes insolvent, becomes unable to pay its debts
as they mature, makes an assignment for the benefit of creditors, or if a
receiver is appointed for any of the Collateral, or if a petition under any
provision of Title 11 of the United States Code, as amended or modified from
time to time, is filed by or against any Obligor; (n) any Guarantor that is a
natural person shall die or be declared incompetent; any Person that is a
partner in a partnership or a member in a limited liability company that is a
Guarantor shall die (if such Person is a natural person) or withdraw from such
partnership or limited liability company; or the dissolution, merger or
consolidation of any Obligor that is a corporation or a limited liability
company; or (o) any Guarantor shall challenge the validity, enforceability or
effectiveness of, terminate, seek or purport to seek, termination of such
Guarantor’s Guaranty.

 



 11 

 

 

8.3.       Continuing Obligations. Notwithstanding any termination of this
Agreement, until such time as Factor has received all indemnities required by
Factor and all Obligations shall have been fully paid and satisfied in
immediately available funds, this Agreement shall remain binding upon Client
and, without limiting the foregoing, all security interests and liens granted by
Client in favor of Factor hereunder shall remain in full force and effect and
Client shall continue to sell and assign Accounts to Factor, deliver to Factor
Accounts information required hereunder and to cause the remittance of all
collections on Accounts to Factor as herein provided.

 

8.4.       Remedies. Upon the occurrence of any Event of Default, Factor shall
have all the rights and remedies of a secured party under the UCC (as defined in
Section 10.1 below) and other applicable laws with respect to all Collateral,
such rights and remedies being in addition to all of Factor’s other rights and
remedies provided for herein. Factor may sell or cause to be sold any or all of
such Collateral, in one or more sales or parcels, at such prices and upon such
terms as Factor shall elect, for cash or on credit or for future delivery,
without assumption of any Credit Risk, and at a public or private sale as Factor
may deem appropriate. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Factor will give Client reasonable notice of the time and place of any
public sale thereof or of the time after which any private sale or any other
intended disposition thereof is to be made. At any such sale, Factor may
disclaim warranties of title, possession, quiet enjoyment, merchantability and
the like and any such disclaimer shall not effect the commercial reasonableness
of the sale. The requirements of reasonable notice shall be met if any such
notice is mailed, postage prepaid, to Client’s address set forth on the
signature page hereto, at least five (5) days before the time of the sale or
disposition thereof. Factor may invoice any such sale in Factor’s name or in
Client’s name, as Factor may elect, as the seller, and in such latter event such
invoice shall be marked payable to Factor as provided in Section 1.4 of this
Agreement. Factor may be the purchaser at any such public sale and thereafter
hold the property so sold at public sale, absolutely, free from any claim or
right of any kind, including any equity of redemption. The proceeds of sale
shall be applied first to all costs and expenses of, and incident to, such sale,
(including attorneys’ costs, fees and expenses), and then to the payment (in
such order as Factor may elect in its sole discretion) of all other Obligations.
After application of the proceeds of any Collateral to the Obligations, Client
shall remain liable for any deficiency.

 

9.Joint and Several Obligations

 

9.1.       Each of NBGI and NI hereby irrevocably agrees that it is hereby
designated as agent for the other to act under this Agreement, including without
limitation assigning Accounts, requesting loans, advances or letters of credit
and receiving account statements and other notices and communications from
Factor. Factor may rely, and shall be fully protected in relying, on any loan
request, reports, information or any other notice or communication made or given
by either of them, whether in its own name or on behalf of the other, and Factor
shall have no obligation to make any inquiry or request any confirmation from
either party as to the binding effect on both NBGI and NI of any such request,
instruction, report, information, notice or communication, nor shall the joint
and several character of their liability for the Obligations be affected.

 

9.2. i) Each of NBGI and NI shall be liable, on a joint and several basis, for
all of the loans, advances and other Obligations, regardless of which of them
actually may have received the proceeds thereof or other extensions of credit
hereunder or the manner in which Factor accounts for such loans, advances or
other extensions of credit on its books and records, it being acknowledged and
agreed that all loans, advances and extensions of credit inure to the mutual
benefit of both NBGI and NI, and that Factor is relying on the joint and several
liability of NBGI and NI in extending the loans, advances and other financial
accommodations hereunder. Each of NBGI and NI hereby unconditionally and
irrevocably agrees that upon default in the payment when due (whether at stated
maturity, by acceleration or otherwise) of any principal of, or interest owed
on, any of the loans, advances and other Obligations, each of NBGI and NI shall
forthwith pay the same, without notice or demand.

 



 12 

 

 

(b)       Each of NBGI’s and NI’s joint and several liability hereunder with
respect to the loans, advances and other Obligations shall be unconditional
irrespective of (i) the validity, enforceability, avoidance or subordination of
any of the Obligations or of any promissory note or other document evidencing
all or any part of the Obligations, (ii) the absence of any attempt to collect
any of the Obligations from them or any Obligor or any Collateral or other
security therefor, or the absence of any other action to enforce the same, (iii)
the waiver, consent, extension, forbearance or granting of any indulgence by
Factor with respect to any provision of any instrument evidencing or securing
the payment of any of the Obligations, or any other agreement now or hereafter
executed by either of them and delivered to Factor, (iv) the failure by Factor
to take any steps to perfect or maintain the perfected status of its security
interest in or lien upon, or to preserve its rights to, any of the Collateral or
other security for the payment or performance of any of the Obligations (v)
Factor’s election, in any proceeding instituted under the Federal Bankruptcy
Code, for the application of Section 1111(b)(2) of the Federal Bankruptcy Code,
(vi) any borrowing or grant of a security interest by any other party, as
debtor-in-possession under Section 364 of the Federal Bankruptcy Code, (vii) the
disallowance of all or any portion of Factor’s claims for the repayment of any
of the Obligations under Section 502 of the Federal Bankruptcy Code, or (viii)
any other circumstance that might constitute a legal or equitable discharge or
defense of any other party. After the occurrence and during the continuance of
any Event of Default, Factor may proceed directly and at once, without notice,
against either or both of NBGI or NI to collect and recover all or any part of
the Obligations, without first proceeding against the other or against any
Collateral or other security for the payment or performance of any of the
Obligations. Each of NBGI and NI consents and agrees that Factor shall be under
no obligation to marshal any assets in favor of the other or against or in
payment of any or all of the Obligations.

 

(c)       No payment or payments made by NBGI or NI or received or collected by
Factor from either of them or any other person or entity by virtue of any action
or proceeding or any setoff or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of each of NBGI and NI
under this Agreement, each of whom shall remain jointly and severally liable for
the payment and performance of all of the Obligations until all of the
Obligations are indefeasibly paid in full and this Agreement is terminated.

 

(d)       Each of NBGI and NI hereby subordinates any claims, including any
right of payment, subrogation, contribution and indemnity, that it may have from
or against the other, and any successor or assign of the other, including any
trustee, receiver or debtor-in-possession, howsoever arising, due or owing or
whether heretofore, now or hereafter existing, to the payment in full of all of
the Obligations; provided, however, that if no Event of Default exists at the
time of or would result from the making of such payment, they may pay
intercompany payables that are owing by each to the other at such date and that
have been incurred by them in the ordinary course of its business as currently
conducted.

 

(e)       Each of NBGI and NI agrees that their joint and several liability
provided for in this Section 9 shall not be impaired or affected by (i) any
modification, supplement, extension or amendment of this Agreement, any document
executed in connection herewith (the “Documents”) or any other contract or
agreement to which either of them may hereafter agree, (ii) any delay, extension
of time, renewal, compromise or other indulgence granted by Factor with respect
to any of the Obligations, (iii) any release or subordination of liens with
respect to any or all of the Collateral or any alteration of any rights of
either of them with respect thereto, (iv) any increase or decrease in the rate
of interest with respect to any of the Obligations, the amount of commissions or
fees charged under the Documents or the amount of the Obligations, (v) any
release of either of them or any guarantor, or (vi) any other agreements or
arrangements whatever with either of them or with any other person, each of NBGI
and NI hereby waiving all notices of such delay, extension, release,
subordination, renewal, compromise, increase or other indulgence, and hereby
consenting to be bound thereby as fully and effectively as if it had expressly
agreed thereto in advance. The liability of NBGI and NI is direct and
unconditional as to all of the loans, advances and the Obligations, and may be
enforced without requiring Factor first to resort to any other right, remedy or
security. Each of NBGI and NI expressly waives promptness, diligence, notice of
acceptance an any other notice with respect to any of the Obligations, this
Agreement or any other documents and any requirement that Factor protect,
secure, perfect or insure any lien on any property subject thereto or exhaust
any right or take any action against either of them or any person or any
Collateral.

 

10.General Provisions

 

10.1.       UCC Terms. When used herein, unless otherwise indicated herein, the
terms “Account”, “Chattel Paper”, “Commercial Tort Claim”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit
Right”, “Proceeds”, “Record” and “Supporting Obligation” shall have the
respective meanings set forth in the Uniform Commercial Code in effect on the
Effective Date in the State of New York (the “UCC”).

 



 13 

 

 

10.2.       Accounting Terms. All accounting terms used herein, unless otherwise
indicated, shall have the meanings given to such terms in accordance with
generally accepted accounting principles in effect in the United States of
America (“GAAP”), consistently applied.

 

10.3.       Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”. The words “hereof”, “herein”,
“hereby”, “hereunder”, and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. The word “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof, and any reference herein to any
Person shall be construed to include such Person’s successors and assigns.

 

10.4.       No Pledge of Credit. Client shall not pledge Factor’s credit for any
purpose whatsoever.

 

10.5.       Waivers. Client waives presentment and protest of any instruments
and all notices thereof, notice of default and all other notices to which it
might otherwise be entitled.

 

10.6.       Power of Attorney. Client hereby appoints Factor as Client’s
attorney-in-fact to: receive, open and dispose of all mail addressed to Client
pertaining to Collateral; to endorse Client’s name upon any notes, acceptances,
checks, drafts, money orders, remittances and other items of payment of Accounts
that come into Factor’s possession and to deposit or otherwise collect the same;
and do all other acts and things necessary to carry out the terms of this
Agreement. This power, being coupled with an interest, is irrevocable while this
Agreement remains in effect or any Obligations remain outstanding. Factor, as
attorney-in-fact, shall not be liable for any errors of judgment or mistake of
fact.

 

10.7.       Governing Law; Jurisdiction. This Agreement is made and is to be
performed under the laws of the State of New York and shall be governed by and
construed and enforced in accordance with said law, excluding any principles of
any conflicts of laws or other rule of law that would result in the application
of the law of any jurisdiction other than the laws of the State of New York.
Client and Factor expressly submit and consent to the jurisdiction of the state
and federal courts located in the County of New York, State of New York with
respect to any controversy arising out of or relating to this Agreement or any
Other Agreement amendment or supplement thereto or to any transactions in
connection therewith. Client and Factor irrevocably waive all claims,
obligations and defenses that Client or Factor, as applicable, may have
regarding such court’s personal or subject matter jurisdiction, venue or
inconvenient forum. Nothing herein shall limit the right of Factor to bring
proceedings against Client in any other court. Each of the parties to this
Agreement hereby waives personal service of any summons or complaint or other
process or papers to be issued in any action or proceeding involving any such
controversy and hereby agrees that service of such summons or complaint or
process may be made by registered or certified mail to the other party at the
address appearing on the signature page hereto.

 

10.8.       WAIVER OF JURY TRIAL. FACTOR AND CLIENT DO HEREBY WAIVE ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, OUT
OF, BY REASON OF, OR RELATING IN WAY TO, THIS AGREEMENT OR THE INTERPRETATION OR
ENFORCEMENT THEREOF OR TO ANY TRANSACTIONS HEREUNDER.

 



 14 

 

 

10.9.       USA Patriot Act. Factor shall have received, sufficiently in advance
of the Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act (Title III of
Pub L. 107-56) (the “Patriot Act”). Factor hereby notifies Client that pursuant
to the requirements of the Patriot Act, Factor is required to obtain, verify and
record information that identifies Client, which information includes the name
and address(es) of Client and such other information that will allow Factor to
identify Client in accordance with the Patriot Act. Client shall provide and
shall cause its affiliates to provide such information and take such actions as
requested by Factor from time to time in order to assist Factor in maintaining
compliance with the Patriot Act.

 

10.10.       No Waiver of Rights. No failure or delay by Factor in exercising
any of its powers or rights hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such power or right preclude other
or further exercise thereof or the exercise of any other right or power.
Factor’s rights, remedies and benefits hereunder are cumulative and not
exclusive of any other rights, remedies or benefits which Factor may have. No
waiver by Factor will be effective unless in Writing and then only to the extent
specifically stated.

 

10.11.       Notices. Unless otherwise specified herein, all notices pursuant to
this Agreement shall be in Writing and sent either (a) by hand, (b) by certified
mail, return receipt requested, or (c) by recognized overnight courier service,
to the other party at the address set forth herein, or to such other addresses
as a party may from time to time furnish to the other party by notice. Any
notice hereunder shall be deemed to have been given on (i) the day of hand
delivery, (ii) the third Business Day after the day it is deposited in the U.S.
Mail, if sent as aforesaid, or (iii) the day after it is delivered to a
recognized overnight courier service with instructions for next day delivery.

 

10.12.       Assignment. Factor shall have the right to assign this Agreement;
Client shall have no right to assign this Agreement; and this Agreement shall
inure to the benefit of and shall bind Factor and Client and their respective
successors and assigns.

 

10.13.       Severability. If any provision of this Agreement is found to be
unenforceable or otherwise invalid under applicable law, such provision shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

 

10.14.       Integration. This Agreement is the result of full and complete
negotiation at arm’s length by all parties hereto. No prior drafts or memoranda
prepared by any party shall be used to construe or interpret any provision
hereof, nor shall any one party be construed the “drafter” of this Agreement for
the purpose of construing the terms, conditions or obligations set forth herein.
This Agreement sets forth the entire understanding of the parties with respect
to the matters set forth herein and supersedes in their entirety any and all
understandings and agreements, whether Written or oral, of the parties with
respect to the foregoing. This Agreement cannot be changed, modified or amended
in any respect except by a Writing executed by the party to be charged.

 

10.15.       Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Factor has received counterparts bearing the signatures of all parties hereto.
Delivery of an executed signature page by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

 

[Signature Page Follows]

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above Written.

 

CLIENT:         NAKED BRAND GROUP INC.               By:   /s/ Carole Hochman  
    Carole Hochman   Title: Chief Executive Officer         Address: 95 Madison
Avenue , 10th Floor     New York, New York 10016                     NAKED INC.
        By:    /s/ Carole Hochman       Carole Hochman   Title: Chief Executive
Officer         Address: 95 Madison Avenue , 10th Floor     New York, New York
10016               FACTOR:               WELLS FARGO BANK, NATIONAL ASSOCIATION
              By:       /s/ Robert Ostrowe           Title: Authorized Signatory
        Address: 100 Park Avenue     New York, New York 10017

 

 

 

 

 

[Signature Page to Joint Factoring Agreement]

 16 

 

 

FEE SCHEDULE TO

JOINT FACTORING AGREEMENT

DATED JUNE 14, 2016

BETWEEN

WELLS FARGO BANK, NATIONAL ASSOCIATION

AND

NAKED BRAND GROUP INC. AND NAKED INC.

 

Collection Days: Two (2) Business Days     Contract Rate: For each month, an
interest rate per annum which is Three (3) percentage pointsin excess of the
LIBOR Rate in effect during such month, it being acknowledged that, for the last
day of each month, the Contract Rate shall be calculated using the LIBOR Rate in
effect on the immediately preceding day.     LIBOR Rate: The one (1) month
average of rates which are listed as the Three (3) Month “London Interbank
Offered Rate (LIBOR)” (for Dollars), as published in the Money Rates section of
The Wall Street Journal on each Business Day of the applicable calendar month
(rounded up to the nearest thousandth); provided, however, that for purposes of
this Agreement at no time shall the LIBOR Rate be less than zero (0). .    
Default Rate: An interest rate per annum which is Four (4) percentage points
greater than the then applicable Contract Rate.     Factoring Commission  
Percentage: For sales to all accounts other than Home Shopping Network (U.S. and
Canada): 0.9% of the gross invoice amount of all sales aggregating less than
$5,000,000 in each Contract Year; 0.8% of the gross invoice amount of all sales
from $5,000,000 to $10,000,000 in each Contract Year; and 0.7% of the gross
invoice amount of all sales in excess of $10,000,000 in each Contract Year;    
  For sales to Home Shopping Network (U.S. and Canada): 0.8% of the gross
invoice amount of all sales aggregating less than $5,000,000 in each Contract
Year; 0.7% of the gross invoice amount of all sales from $5,000,000 to
$10,000,000 in each Contract Year; and 0.6% of the gross invoice amount of all
sales in excess of $10,000,000 in each Contract Year;           except that, the
Factoring Commission Percentage for those Surcharge Customers identified on the
Letter re: Surcharge Customers between Client and Factor dated the date hereof,
shall be the Factoring Commission Percentages provided above plus the surcharges
provided on such letter, as such surcharges may be updated from time to time by
Factor and which updates shall become binding upon Client when delivered by
Factor to Client in accordance with Section 3.1(b) hereof.     Field Examination
Fee: $950.00 per person per day, plus travel and out-of-pocket expenses    
Credit Memoranda Fee: $5.00 per item     Change of Terms Fee: $5.00 per item

 

Minimum Contract     Year Commission: During First Contract Year: $24,000  
During Second Contract Year: $36,000   During Third Contract Year: $50,000

 

 17 

 

 

EXHIBIT A

TO

FACTORING AGREEMENT

DATED JUNE _14, 2016

BETWEEN

WELLS FARGO BANK, NATIONAL ASSOCIATION

AND

NAKED BRAND GROUP INC.

AND

NAKED INC.

 

[on Client’s letterhead]

 

 

To:Wells Fargo Bank, National Association

100 Park Avenue

New York, New York 10017

Attn: _____________________

 

 

Re:Compliance Certificate dated _______________, 20___

 

 

Gentlemen:

 

Reference is made to that certain Joint Factoring Agreement, dated as of
_______________, 2016 (as amended and modified from time to time, the “Factoring
Agreement”), by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Factor”)
and Naked Brand Group Inc. and Naked Inc. (“Client”). Capitalized terms used in
this Compliance Certificate have the meanings set forth in the Factoring
Agreement unless specifically defined herein.

 

Pursuant to Section 5.3(c) of the Factoring Agreement, the undersigned officer
of Client hereby certifies that:

 

1.       The financial statements of Client furnished in Schedule 1 attached
hereto, have been prepared in accordance with GAAP (except for year-end
adjustments and the lack of footnotes), and fairly present in all material
respects the financial condition of Client.

 

2.       Such officer has reviewed the terms of the Factoring Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Client during the accounting period
covered by the financial statements delivered pursuant to Section 5.3(c) of the
Factoring Agreement.

 

3.       Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes an Event of Default,
except for such conditions or events listed on Schedule 2 attached hereto,
specifying the nature and period of existence thereof and what action Client has
taken, is taking, or proposes to take with respect thereto.

 

4.       The representations and warranties of Client set forth in the Factoring
Agreement are true and correct in all material respects on and as of the date
hereof (except to the extent they relate to a specified date), except as set
forth on Schedule 3 attached hereto.

 

 

 18 

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of ___________, 2016.

 



  NAKED BRAND GROUP INC.               By:           Carole Hochman   Title:
Chief Executive Officer         Address: 95 Madison Avenue, 10th Floor     New
York, New York 10016                     NAKED INC.         By:           Carole
Hochman   Title: Chief Executive Officer         Address: 95 Madison Avenue,
10th Floor     New York, New York 10016

 

 

 

 

 

 

 



 19 

